COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Alfred Carl Allen v. The State of Texas

Appellate case number:    01-13-00784-CR

Trial court case number: 1295246

Trial court:              180th District Court of Harris County

        This case was abated and remanded to the trial court on May 20, 2014. In the abatement
order, we directed the trial court to determine whether appellant wished to pursue the appeal; if
so, determine whether or not appellant’s trial counsel, Tony Aninao, intended to abandon the
appeal; and, if counsel had not abandoned the appeal, set a date certain when appellant’s brief is
due. The trial court clerk has filed a supplemental clerk’s record that includes trial court orders
granting Tony Aninao’s motion to withdraw as counsel for appellant and appointing Nicole
DeBorde to represent appellant on appeal. Accordingly, we reinstate the case on the Court’s
active docket.

        Appellant’s brief is ORDERED to be filed no later than no later than 30 days from the
date of this order. See Tex. R. App. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed
within 30 days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                   

Date: July 1, 2014